Citation Nr: 1315991	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  10-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to increased disability ratings for osteoarthritis of the left knee, currently evaluated as 10 percent disabling prior to February 13, 2013, and as 30 percent disabling from February 13, 2013.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1977 to April 1988, and from September 1988 to December 2001.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the RO that denied a disability rating in excess of 10 percent for service-connected osteoarthritis of the left knee.  The Veteran timely appealed.
 
The Veteran initially requested a hearing before RO personnel.  However, in June 2012, he canceled the hearing that was scheduled and withdrew his request.

In December 2012, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2013, VA's Appeals Management Center (AMC) increased the disability evaluation to 30 percent for osteoarthritis of the left knee, effective February 13, 2013.  Because higher evaluations are available for osteoarthritis of the left knee both prior to and after February 13, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.
Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.


FINDINGS OF FACT

1.  For the rating period prior to February 13, 2013, the Veteran's left knee disability has been manifested by X-ray evidence of osteoarthritis; flexion limited to between 80 and 90 degrees by pain; and extension limited to between 4 and 10 degrees of extension by pain.  The evidence does not show instability, subluxation, meniscal tears or dislocated cartilage, or additional functional loss not already compensated. 

2.  For the rating period from February 13, 2013 forward, the Veteran's left knee disability has been manifested by X-ray evidence of osteoarthritis; flexion limited to 80 degrees; and extension limited to 20 degrees.  The evidence does not show instability, subluxation, meniscal tears or dislocated cartilage, or additional functional loss not already compensated. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee osteoarthritis, for the rating period prior to February 13, 2013, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5261 (2012).

2.  For the rating period from February 13, 2013, the criteria for a rating in excess of 30 percent for left knee osteoarthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5003, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a September 2009 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the September 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  VA has obtained copies of the service treatment records and private and VA treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection has been established for osteoarthritis of the left knee.  The Veteran's left knee disability is rated as 10 percent disabling under Diagnostic Code 5003-5260 prior to February 13, 2013, and as 30 percent disabling under Diagnostic Code 5003-5261 from February 13, 2013.  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

Regarding the diagnostic criteria (DC), DC 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under that code, the rating schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm degenerative joint disease of the left knee.  See, e.g., VA x-ray report dated in November 2003.  Thus, DCs 5010 and 5003 are applicable, and direct the Board's attention to the diagnostic criteria for limitation of motion referable to the knee and leg, which are found at 38 C.F.R. § 4.71a, DCs 5256, 5260, 5261.  First, DC 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his knee joint, this code is inapplicable.  

Under DC 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, DC 5257 (2012).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

VA General Counsel has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Evaluation of Left Knee Osteoarthritis

Historically, the Veteran's service treatment records show a history of ankylosing spondylitis and migratory joint pain in December 1989.   A post-service VA examination in October 2002 includes diagnoses of multiple joints arthralgia with significant impaired range of motion in the left knee and normal examination in other joints, and osteoarthritis of the left knee.  X-rays taken of the left knee in November 2003 revealed tricompartmental degenerative change.  Records also show ongoing complaints of chronic left knee pain.

Range of motion of the Veteran's left knee in July 2007 was to 90 degrees on flexion, and to 0 degrees on extension.  Mild pain was noted at the extremes of motion.  There was crepitus during range of motion; and there was no additional limitation of motion on repetitive testing of the left knee, and no evidence of fatigue, weakness, or lack of endurance.  Anterior drawer and Lachman test were negative.   

The Veteran initiated his claim for an increased rating in September 2009.  At that time, private treatment records, dated in November 2008, were of record, which showed no atrophy and a varus alignment deformity of the left knee.  There was no swelling or effusion.  Range of motion of the left knee was from 10 degrees of extension to 90 degrees of flexion.  There was no collateral ligament tenderness.  Medial joint line pain was reproduced with flexion and varus maneuver.  Patellofemoral examination was abnormal.  The entire extremity was fully neurovascularly intact.  Treatment records, dated in March 2009, show that the Veteran had undergone steroid injection for left knee pain.  Clinical evaluation then revealed mild swelling and small effusion.  Range of motion of the left knee was from 10 degrees of extension to 80 degrees of flexion.  There was no collateral ligament tenderness.  There was medial joint line tenderness and pain upon attempting full extension.
   
During an October 2009 VA examination, the Veteran reported increasing pain in his left knee; stiffness; tenderness; and decreased speed of joint motion.  He reportedly was able to stand more than one hour, but less than three hours; and was able to walk from one to three miles.  He used no assistive devices, and denied flare-ups of joint disease.

Objective examination revealed an antalgic gait with poor propulsion.  There was some tenderness, crepitus, effusion, pain at rest, and guarding of movement, as well as bony joint enlargement.  Range of motion of the left knee was to 90 degrees on flexion, and to 4 degrees on extension.  There was objective evidence of pain on motion.  There was no instability.  Subpatellar tenderness was noted.  There was no additional decreased range of motion with repetitive testing and no ankylosis.  X-rays revealed severe tricompartmental degenerative joint disease with slight progression of degenerative changes in the medial compartment, and small- to moderate-sized suprapatellar joint effusion.  The examiner also noted moderate effects on daily activities such as chores, shopping, recreation, traveling, and driving; and severe effects on sports.

VA records show that the Veteran underwent a series of injections in his left knee in 2009, 2010, 2011, and 2012.  In this regard, the Veteran reported that he underwent physical therapy; wore a knee brace; and then started the series of injections.  Specifically, in July 2010, the Veteran reported being told to continue with the injections; and that, after a couple of years, a knee replacement or other alternative surgical procedure to better his left knee condition would be recommended.

Following the Board's December 2012 remand, the Veteran underwent a VA examination on February 13, 2013, for purposes of determining the current severity of his left knee osteoarthritis.  The Veteran reported receiving steroid injections, and having no surgery on his left knee.  Symptoms associated with his left knee included daily pain, buckling out with repetitive ladders, and grinding.  He reported no swelling, no locking, and no popping.  He was unable to run.  The Veteran could use a stationary bike for a few minutes; walk for more than one block; and sit and drive for more than 30 minutes, although he did report increased difficulty with these activities.  The Veteran reported no flare-ups, and that his left knee osteoarthritis had worsened since onset.  He took medications daily to control inflammation.

Objective examination revealed that the Veteran did not use any assistive devices.  Range of motion of the left knee was to 80 degrees on flexion, with pain at 80 degrees; and to 20 degrees on extension.  There was no additional limitation in range of motion on repetitive testing, and no additional functional loss or impairment due to weakness or fatigue, or lack of endurance or incoordination.  Muscle strength of the left knee was 5/5 (normal).  Joint stability testing of the left knee was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner also noted that the Veteran's left knee osteoarthritis impacted his ability to work, specifically, when he was required to do lots of driving or climb ladders.

Rating Period Prior to February 13, 2013

Prior to February 2013, the Veteran's knee disability is rated as 10 percent disabling pursuant to DC 5003-5260, due to his arthritis with some limitation of flexion.  However, the Board observes that during this period, the Veteran's extension was limited by pain to between 4 degrees and 10 degrees.  This represents limitation of motion compensable at the 10 percent level under the criteria for limitation of extension.  As his limitation of extension did not exceed 10 degrees during this period, it does not reach the level of limitation contemplated by the next higher, 20 percent rating category, which requires limitation to at least 15 degrees or more.  Thus, a 10 percent rating for limitation of extension is appropriate for this period, and the Board specifically finds that DC 5261 is the most applicable code. 

Turning to whether separate evaluations are warranted for other manifestations, the Board notes that the Veteran did not experience limitation of flexion to a compensable degree during the period under review (prior to February 2013).  His flexion was limited to between 80 and 90 degrees.  For limitation of flexion to be compensable under DC 5260, it must be limited to 60 degrees or less.  Therefore, a separate evaluation under this code is not warranted, and it is inappropriate to rate the Veteran's disability under that code.

The Veteran consistently denied instability prior to February 2013.  The objective examinations of record confirm no findings of instability or subluxation.  Therefore, separate ratings under DC 5257 for these manifestations are not warranted.  

Lastly, DC 5258 states that semilunar cartilage (that of the meniscus) which is dislocated (torn), with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent rating.  In this case, however, there is no evidence of a meniscal tear or dislocated cartilage.  Therefore, a rating under this code is inappropriate. 

The Veteran has also reported difficulties with stiffness and decreased speed of joint motion, and X-rays revealed severe tricompartmental osteoarthritis of the left knee.  The evidence does not reflect, however, that limited flexion or limited extension of the Veteran's left knee prior to February 13, 2013, met the criteria for a compensable disability rating either under Diagnostic Code 5260, or under Diagnostic Code 5261.  The currently assigned 10 percent disability rating already compensates the Veteran for significant functional impairment due to left knee osteoarthritis, based on painful and limited motion. 

A clear preponderance of the evidence is against an increased disability rating based on functional loss due to pain on use or due to flare-ups, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Neither instability nor limited extension to more than 10 degrees, nor dislocated cartilage with frequent episodes of locking have been shown.  The objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating prior to February 13, 2013; and the Board concludes that those findings outweigh his lay assertions regarding severity.  



Rating Period From February 13, 2013 Forward

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

On examination in February 2013, the Veteran's extension was limited to 20 degrees by pain.  That limitation warrants the higher, 30 percent rating pursuant to DC 5261.  Therefore, the RO's action to increase the rating from that date forward was appropriate.  As such limitation was not shown prior to that date, the increase is not warranted before February 2013.

That examination also demonstrated that the Veteran continued to have limitation of flexion, to 80 degrees.  As above, this limitation does not reach the compensable level of limitation of flexion required by DC 5260.  Therefore, a separation evaluation under that code is not warranted.  Nor does the examination objectively confirm instability, subluxation, or meniscal tears causing effusion in the joint.  Although the Veteran reported buckling on repetitive ladder climbing, examination did not confirm the same.  As such, the Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.  Therefore, the remaining codes for knee disabilities are not applicable.  

Relative to functional loss due to pain, fatigue, incoordination, or the like, the examination confirmed repetitive testing that did not result in additional limitation of motion.  The 30 percent rating assigned adequately compensates the Veteran's symptoms of pain that are limiting his motion.  Therefore, the rating is sufficient. As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion or other disability of the knee, the Board finds that an increased rating is not warranted. 




Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected osteoarthritis of the left knee are adequate in this case.  While examiners have noted some occupational impairment with prolonged driving or climbing ladders due to his left knee osteoarthritis, his functional impairment, manifested by limitation of extension, is contemplated by the schedular criteria for knee disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







	(CONTINUED ON NEXT PAGE)
ORDER

A disability evaluation in excess of 10 percent for osteoarthritis of the left knee prior to February 13, 2013 is denied.

A disability evaluation in excess of 30 percent for osteoarthritis of the left knee since February 13, 2013 is denied.



____________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


